Citation Nr: 1545579	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 



THE ISSUE

Whether the resumption of the apportionment of $1,390 of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits to G.W. effective November 1 2009 was proper. 



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from January 1978 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received in February 2015, the Veteran notified VA that he had a new address at another correctional institution.  He stated that he was no longer incarcerated in South Carolina and that all correspondence should be sent to his new address, which he provided.  Nonetheless, the Veteran was sent notice of his video conference hearing to the old address.  The Veteran's records located in the VA's paperless system reflect his current address in Pennsylvania.  He should again be scheduled for a video conference hearing and notified at his current address.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing in connection with this appeal at the appropriate RO.  His notice of the hearing should be sent to his current address in Pennsylvania.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

